PER CURIAM.
Defendant Harry Sullivan was charged with distribution of heroin in violation of La.R.S. 40:966, was tried by jury, and found guilty as charged. Subsequently he was sentenced to serve the rest of his natural life at hard labor without benefit of probation, parole or suspension of sentence. He now appeals his conviction and sentence to this Court.
While we find no grounds for reversal of defendant’s conviction, we note ex proprio motu that the sentence imposed was illegal. La.C.Cr.P. art. 920(2). At the time of the commission of this offense on April 3, 1974, the appropriate penalty for distribution of heroin was life imprisonment at hard labor without any qualification as to the defendant’s eligibility for parole, probation or suspension of sentence. La.R.S. 40:966, added by Acts 1972, No. 634, § 1 and amended by Acts 1973, No. 207, § 3. Accordingly, the case must be remanded for resentencing. See State v. Lindsey, 351 So.2d 1178 (La.1977).
Defendant’s conviction is affirmed, but the sentence imposed is vacated and set aside, and the case is remanded to the district court with instructions to sentence the defendant in accordance with law.